Citation Nr: 0000049	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  94-46 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service-connection for hypertension, as 
secondary to service-connected mixed bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1976.  A January 1993 letter from the Officer of the 
Inspector General, Department of the Army indicates that she 
also served in the Reserves from January 1977 and was, at the 
time of the letter, being processed for discharge.  Verified 
dates of active duty for training are as follows:  August 15-
27, 1982, June 30-July 14, 1984, August 1-15, 1987, July 7-
21, 1990, and July 6-20, 1991.  Other active duty or inactive 
duty for training dates, if any, are not verified.

In May 1997, the Board remanded this claim to the RO for 
further development, including the procurement of additional 
service medical records and private treatment records; 
clarification of a March 1994 opinion by Dr. Larry Walker; 
and, where determined necessary by the RO, request for 
further medical examination and additional medical expert 
opinion(s).

The Board has reviewed the claims file and finds that the RO 
has complied with the terms of this Remand.  First, the 
claims file now contains a February 1999 VA examination 
report, which contains an opinion as to the relationship 
between the veteran's service-connected psychiatric disorder 
and her nonservice-connected hypertension.  Second, the 
claims file shows the RO requested clarification from Dr. 
Walker of his March 1994 statement in September 1998.  Notice 
of this request was sent to the veteran also.  Yet, the 
evidentiary record reveals no response from either the 
physician or the veteran.  Finally, the claims file reveals 
that the RO attempted to obtain additional service medical 
records, to no avail.  In its final response to the RO, in 
March 1998, the National Personnel Records Center (NPRC) 
notified the RO that it needed additional specific 
information concerning the averred disease/injury, treatment 
dates, and place of treatment in order to locate additional 
service medical records, including clinical records.  The RO 
sent the veteran a letter requesting this information in May 
1998.  The record does not show that the veteran responded.  
Likewise, the veteran declined to respond to the RO's June 
1997 request for names and addresses of military and civilian 
health care providers.  

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  Service connection is in effect for mixed bipolar 
disorder.

3.  The veteran's diagnoses include hypertension.

4.  The veteran's service-connected mixed bipolar disorder 
did not cause or aggravate any currently manifested 
hypertension.


CONCLUSIONS OF LAW

The veteran's claim for entitlement to service connection for 
hypertension, as secondary to her service-connected mixed 
bipolar disorder, is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  In addition, service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board finds that the veteran has submitted evidence of a 
well-grounded claim.  The record contains competent medical 
evidence that she currently suffers from hypertension, as 
noted in the February 1999 VA examination report and in 
private medical records dated as early as 1984.  In addition, 
service connection is in effect for mixed bipolar disorder, 
which would be the second element of the Caluza analysis.  
Finally, the veteran has proffered medical evidence of a 
nexus between her service-connected psychiatric disorder and 
her hypertension by her physician, Dr. Larry Walker.  The 
claims file also contains the medical expert opinion of the 
physician who conducted the February 1999 VA examination, Dr. 
Susie Fouad Boulos.  The RO has assisted the veteran in all 
necessary matters, including seeking and securing all 
possible treatment records, in part pursuant to a May 1997 
Remand by the Board, as noted in the Introduction.  The Board 
is thus satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Although the claim is well grounded, the Board finds, for the 
reasons delineated below, that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for hypertension, as secondary to the 
service-connected psychiatric disorder.

The medical opinions that support the veteran's claim include 
an entry in treatment records by the veteran's treating 
physician, Dr. Walker, dated in March 1994, and an opinion 
offered by the physician who conducted the February 1999 VA 
examination, Dr. Boulos.

Dr. Walker's statement suggests the possibility of an 
etiological relationship between the veteran's service-
connected psychiatric disorder and her hypertension premised 
on the effects of medication prescribed to control her 
psychiatric disorder.  He states that the veteran

is unable to lose weight because the 
medication which she takes for her bi-
polar disorder tend (sic) to stimulate 
her appetite.  Her weight is a crucial 
factor; her hypertension is not being 
better controlled.

The causal relationships, if any, presented in this excerpt 
are unclear.  For example, it is not possible, on the face of 
this statement, to determine for certain if the physician is 
of the opinion that the veteran's hypertension is in poor 
control because of her weight, or if he is merely stating 
that her hypertension is not being controlled well.  
Underscoring this uncertainty is that the veteran's blood 
pressure measurement, taken the following day, measures 120 
over 80.  As discussed above, in the Introduction, the RO 
requested clarification from Dr. Walker about his opinion in 
September 1998.  Dr. Walker did not respond.

Dr. Boulos' statement observes that, while "there is no 
consistent evidence in medical literature regarding a causal 
relationship between bipolar disorder and hypertension", 
psychiatric disorders can aggravate hypertension.  In 
pertinent part, she states

it is possible that psychiatric problems, 
including bipolar disorder, can aggravate 
hypertension.  For example, by affecting 
the compliance of the patient with 
medication and diet rendering the blood 
pressure difficult to control.

Also, during acute episodes of anxiety or 
manic episodes, hypertension can be 
aggravated with excessive elevation of 
blood pressure.

It is possible that [the veteran] suffers 
from essential hypertension which can be 
aggravated by her service-connected 
bipolar disorder.

Thus, while ruling out the possibility that the veteran's 
service-connected disability caused her hypertension, she 
raises the possibility that the service-connected disability 
aggravated the hypertension.  In Allen v. Brown, 7 Vet. App. 
439, 448 (1993), the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter the 
Court) defined aggravation of a non-service-connected 
disability by a service connected disability as any 
additional impairment of earning capacity resulting from an 
already service-connected condition, and held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.

Because Dr. Boulos opined that the veteran's service-
connected mixed bipolar disorder could aggravate her 
nonservice-connected hypertension, the RO requested another 
medical opinion to establish the veteran's baseline 
disability picture for her hypertension, prior to July 1993, 
the date her claim for service connection of hypertension, as 
secondary to her service-connected psychiatric disability, 
was received.  A medical opinion, dated in May 1999, is of 
record and states

Baseline of HBP prior to 7-13-93 is onset 
of HBP 1989-on one medication[,] 
dyazide[,] one daily and hypertension was 
well-controlled during that time period.

The Board will now determine the baseline disability picture 
under the VA's Schedule for Rating Disabilities (Schedule), 
and will analyze the medical evidence of record to determine 
whether or any increase in disability is therein reflected.

Service-connected disabilities are rated in accordance with 
the Schedule.  The ratings are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The Board notes that during the veteran's appeal, the rating 
criteria for evaluating diseases of the heart-including 
hypertension-were revised, effective January 12, 1998.  See 
62 Fed. Reg. 65219 (1997).

Under the new criteria, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is afforded 
a 10 percent evaluation for diastolic pressure predominately 
measuring 100 or more or; systolic pressure predominantly 
measuring 160 or more, or; where continuous medication is 
required for control of hypertension in an individual with a 
history of diastolic pressure predominantly measuring 100 or 
more.  A 20 percent evaluation is afforded for diastolic 
pressure predominantly measuring 110 or more, or; systolic 
pressure predominantly measuring 200 or more.  A 40 percent 
evaluation is afforded for diastolic pressure predominantly 
measuring 120 or more.  And a 60 percent evaluation is 
warranted for diastolic pressure predominantly measuring 130 
or more.  Note (1) following the criteria states 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm."  Note (2) following the 
criteria states "Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

Under the old criteria, hypertensive vascular disease 
(essential arterial hypertension) warrants a 10 percent 
evaluation where diastolic pressure predominantly measures 
100 or more; a 20 percent evaluation where diastolic pressure 
predominantly measures 110 or more with definite symptoms; a 
40 percent evaluation where diastolic pressure predominantly 
measures 120 with moderately severe symptoms, and a 60 
percent evaluation where diastolic pressure predominantly 
measures 130 or more and severe symptoms.  Note 1 following 
the criteria states "For the 40 percent and 60 percent 
ratings under code 7101, there should be careful attention to 
diagnosis and repeated blood pressure readings."  Note 2 
following the criteria states "When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned."  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1996).

The May 1999 supplemental statement of the case in which the 
veteran was given notice of the criteria governing the 
evaluation of hypertension (38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999)) evaluated the veteran's baseline 
hypertension disability picture under only the new criteria.  
In addition, it gave notice only of the revised criteria.  
Hence, the Board must analyze whether its evaluation of the 
veteran's baseline hypertension disability picture under the 
old and new regulations-as required by Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991)-will be unfairly prejudicial 
to the veteran.  The inquiry involves questions of whether or 
not the veteran received sufficient notice of the governing 
law and regulations and, thereby, "sufficient notice of the 
need to address that issue in his or her submission, 
argument, and testimony on appeal."  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993); 38 C.F.R. § 3.103 (1999).

The Board finds that the veteran in this case is not 
prejudiced by analysis of her baseline hypertension 
disability picture under either the old or the new 
regulations governing the evaluation of hypertension.  This 
is so because, concerning the evaluation of hypertension, the 
new regulations are not substantially different from the old 
regulations, and the veteran was properly provided with 
notice of the regulations used by the RO to determine the 
evaluation of her baseline hypertension disability picture in 
the May 1999 supplemental statement of the case.  Moreover, 
where the regulations differ they benefit the veteran.

Concerning the evaluation of the hypertension, the revised 
regulations effected the following changes.  First, they 
added the text of Note 2 of the old criteria to the text of 
the criteria required to warrant a 10 percent evaluation in 
the new criteria.  Second, they added a systolic 
measurement-as an alternative requirement, not an additional 
one-to the criteria required to warrant 10 and 20 percent 
evaluations.  Third, they removed the requirement for 
"definite", "moderately severe", and "severe" symptoms 
required to warrant 20, 40, and 60 percent evaluations, 
respectively.  Fourth, they removed Note 1 of the old 
criteria and added Notes (1) and (2).  The text of these 
notes are quoted in their entirety above.  Essentially, Note 
(1) of the new criteria takes the place of Note 1 in the old 
criteria, strengthening the requirement for repeated blood 
pressure checks and defining the diastolic and systolic 
measurements required for a diagnosis of hypertension; 
whereas Note (2) concerns hypertension due to aortic 
insufficiency or hyperthyroidism, and does not apply to the 
current situation.

Because the regulations concerning the evaluation of 
hypertension have not changed in essence and, where changed, 
have reduced the evidentiary requirements to meet the 
criteria for the various levels of disability or have 
provided another avenue to meet the criteria, or do not apply 
to the current situation, the Board finds that the veteran 
will not be prejudiced by its analysis of the veteran's 
baseline hypertension disability picture under either the old 
or the new regulations, as required by Karnas.  Moreover, 
while the new regulations include standards identifying new 
issues, with the exception of Note (1) in the new criteria, 
they do not, in the present case, include standards that are 
any more difficult than those that existed under the old 
regulations.  Concerning Note (1), which requires 
confirmation of hypertension by repeated blood pressure 
measurements taken on separate days, and specific diastolic 
and/or systolic measurements, the Board observes that the 
veteran has been diagnosed with hypertension by private and 
VA medical professionals and has been treated with prescribed 
medication for this condition since at least 1989, according 
to the May 1999 medical expert opinion.  The Board will 
accept the veteran's private and VA physicians' diagnoses.  
Colvin v. Derwinski, 1 Vet App. 171, 175 (1991); 38 C.F.R. 
§ 3.102 (1999).  Thus, the Board finds that evaluation of the 
veteran's baseline hypertension disability picture under 
either the old or the new regulations does not render her 
unaware of any issues of which she would have required notice 
in order to submit evidence, argument, or testimony.

The Board further notes that, as revised by the new 
regulations, Diagnostic Code 7101, requires the same 
diastolic measurements under each rating provided, without 
further symptomatology, and that the systolic measurements, 
where added, are optional, not additional.  Hence, evaluation 
of the veteran's baseline hypertension disability picture 
under this code under either the old or the revised criteria 
would not result in a higher evaluation in the present case.  
See Karnas, supra; VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  
Concerning the applicable regulations as a whole, the Board 
finds that neither the old nor the new rating criteria are 
more favorable to the veteran.

The RO found, in its May 1999 supplemental statement of the 
case, that the veteran's baseline hypertension disability 
picture warranted a 10 percent evaluation.  This evaluation 
would be warranted, under the new criteria, for systolic 
pressure predominantly 160 or more and, under both the new 
and the old criteria, for diastolic pressure predominantly 
100 or more or for a history of diastolic pressure at 100 or 
more where continuous medication is required.  The RO 
apparently considered the basedline disability as 10 percent 
based on the prescription of medication with a history of 
diastolic pressure predominately 100 or more.  After review 
of the evidence, the Board finds that the veteran's baseline 
hypertension disability picture does not meet the requirement 
for a compensable evaluation under either the old or the new 
criteria.

Blood pressure measurements are scant and scattered 
throughout the medical evidence.  But while the record 
clearly establishes that the veteran has been diagnosed with 
hypertension-as early as 1984-and that she has been 
prescribed medication to control it-including Dyazide, 
Maxzide, and Zestril-which must be taken continuously, those 
recorded blood pressure measurements simply do not establish 
that she manifests a history of diastolic blood pressure 
readings at predominantly 100 or above, or that her baseline 
hypertensive disability picture is one of diastolic blood 
pressure readings at predominantly 100 or more or of systolic 
blood pressure readings at predominantly 160 or more from 
either 1989 to the present-the time period defined in the 
May 1999 medical expert opinion-or 1984 to the present.  
Rather, available blood pressure readings from 1979 to 1989 
are 120 over 80 in April 1979; 136 over 100 in April 1985; 
132 over 96, 128 over 94, and 140 over 100 in May 1985; 120 
over 80 in October 1986; 110 over 90 in April 1989; and 120 
over 82 in November 1989.

More current measurements are equally scant.  A report of a 
March 1993 VA examination is of record.  However, while the 
examiner noted the veteran had hypertension and was 
prescribed Maxzide for the condition, the report does not 
reflect blood pressure measurements were taken.  Private 
treatment records by Dr. Walker show that she underwent a 
full physical on March 10, 1994, at which time her blood 
pressure measurements were recorded at 120 over 80.  Finally, 
the February 1999 VA examination report shows blood pressure 
measurements taken on January 12 and February 2, 1999.  They 
are, respectively, 148 over 92 upon arrival, 155 over 98 
standing, 145 over 98 sitting, and 140 over 92 supine; and 
132 over 84 upon arrival, 140 over 90 sitting and 130 over 90 
standing.  The veteran reported she had not taken her blood 
pressure medication On January 12.

After review of the medical evidence, the Board finds that a 
noncompensable evaluation for the baseline hypertension 
disability picture is appropriate.  Specifically, available 
blood pressure measurements do not show that the veteran's 
baseline hypertension disability picture is manifested by 
diastolic measurements at predominantly 100 or more, systolic 
measurements at predominantly 160 or more, or the need for 
continuous medication to control hypertension with a history 
of diastolic measurements predominately 100 or above.

The question then becomes whether or not there has been an 
increase in disability.  After review of the medical 
evidence, the Board finds there has been no increase in 
disability.

A review of the medical evidence reflects that the veteran 
has been hospitalized for her psychiatric disability several 
times since 1982; yet, during only one period of 
hospitalization, in April to May 1985, did she exhibit a 
higher diastolic or systolic pressure.  Her initial treatment 
plan upon admission to the hospital states, in pertinent 
part, that she was tachycardic and hypertensive by 
examination, and her blood pressure was reported at 136 over 
100.  Nursing notes report a subsequent blood pressure 
reading at 140 over 100.  However, later in the same day, 
these records reflect a reading of 128 over 94, and of 132 
over 96 the following day.  There are no further 
measurements, and the nursing notes indicate that her 
hypertension was resolved by the time of her discharge.  The 
discharge summary shows she was discharged with a 
prescription of Dyazide, and instructions to take it daily.  
She was diagnosed with a history of hypertension, treated 
with hydrochlorothiazide and potassium, with poor compliance. 
An earlier, September 1984, hospital discharge summary, 
reveals a diagnosis of hypertension but reveals no blood 
pressure measurements.  The medical evidence reflects only 
one other incident of diastolic pressure at 100, in July 
1989.  The entry is in service medical records and reveals 
that she had not taken her prescribed medication that day.  
Thereafter, the next incidence of diastolic or systolic 
measurements approaching the level required for a compensable 
evaluation under either the old or the new criteria is the 
February 1999 VA examination report.  Similar to the July 
1989 reading, these readings, 155 over 98 and 145 over 98, 
recorded January 12, 1999, were taken at a time when the 
veteran admitted she had not taken her blood pressure 
medication.  There is no indication in the medical evidence 
that her failure to do so was a manifestation of her 
psychiatric disability.  Nonetheless, in any event, even 
without medication, the diastolic readings only once reach 
100 and are otherwise less than 100, the systolic, less than 
160.

Concerning Dr. Boulos' opinion, while she states that it is 
"possible that [the veteran] suffers from essential 
hypertension which can be aggravated by her service connected 
bipolar disorder," she does not definitively state that the 
veteran's hypertension has so been aggravated-only that it 
is possible.  The Board notes that the examiner did not have 
access to the veteran's claims file for review either prior 
to or after the examination.  Nonetheless, the Board also 
notes that, following receipt of Dr. Boulos' examination 
report and opinion, it forwarded the claims file to another 
examiner for an opinion as to the baseline of the veteran's 
nonservice-connected hypertension disability picture.  As 
noted above, the medical examiner responded that the 
veteran's hypertension has been well-controlled on prescribed 
medication from 1989 to July 1993.  Moreover, the veteran and 
her physician have been afforded the opportunity to provide 
medical findings concerning an etiological link between her 
service-connected psychiatric disability and her 
hypertension.  Both have declined to respond.  Finally, the 
medical evidence, as discussed above, reflects only three 
incidents in which her diastolic measurements rose to 100.  
Yet, in two of these incidents, the veteran admitted to not 
taking her medications.  In the third, the discharge summary 
alludes to poor compliance on the veteran's part in taking 
prescribed medication for her hypertension, and the nursing 
notes suggest the situation resolved with the administration 
of a different prescribed medication.  Nonetheless, despite 
Dr. Boulos' remarks, the isolated and unsustained nature of 
these incidents do not, at this point, reflect a disability 
picture warranting a compensable level under Diagnostic Code 
7101, under either the old or the new criteria, such that 
would establish an increase in the veteran's hypertensive 
disability picture-either of a sustained or episodic nature.  
These three, isolated, instances do not approach a disability 
picture involving diastolic pressure measuring predominantly 
100 or more, systolic pressure measuring predominantly 160 or 
more, or a history of diastolic pressure of predominantly 100 
or more in conjunction with the need to take prescription 
medication continuously for the control of blood pressure.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996-1999).

Thus, the Board finds that these three isolated incidents, 
without further medical evidence of sustained elevation 
reflecting aggravation or an increase in disability under 
either the old or the new criteria as reflected in the 
Schedule, simply do not show that the veteran's hypertension 
disability picture is manifested by the symptomatology 
required by the criteria to establish an increase in 
disability-either of a sustained or episodic nature.

As noted above, in the Introduction, the veteran was notified 
of the request sent to Dr. Walker to explain his March 1994 
statement.  In addition, the veteran was asked to identify 
other health care professionals who had treated her, and to 
assist in the reconstruction of her service medical records.  
The record does not show that she responded.  The Board 
reminds the veteran that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board concludes, therefore, that competent medical 
evidence to establish an increase in the veteran's 
hypertension disability, in the sense that Allen represents, 
is simply not present in the record on appeal.  There is thus 
no hypertension disability that may be service connected.

There are no other medical records or findings, including 
medical expert opinions, indicating that the veteran's 
hypertension is the result of her service-connected 
psychiatric disability, or that she has sustained an increase 
in her hypertension disability as a result of her service-
connected mixed bipolar disorder. 

The Board notes that the veteran has presented her own 
statements regarding the cause of her current hypertension.  
However, the record does not show that she is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of her 
hypertension, or its etiologic relationship to her service-
connected psychiatric disorder.  Consequently, her statements 
are credible concerning her subjective complaints and her 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and her service-connected psychiatric disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993). 

ORDER

Service connection for hypertension, as secondary to service-
connected mixed bipolar disorder, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

